DETAILED ACTION
I.  ACKNOWLEDGEMENTS
This Non-Final Office action addresses U.S. reissue application No. 16/552,571 (“571 Reissue Application” or “instant application”).  Based upon a review of the instant application, the actual filing date is Aug. 27, 2019 (“571 Actual Filing Date”).  Because the instant reissue application was filed on or after September 16, 2012, the statutory provisions of the America Invents Act (“AIA ”) will govern this proceeding.  
The 571 Reissue Application is a reissue application of U.S. Patent No. 10,051,273 (“273 Patent”) titled “VIDEO DECODER AND VIDEO DECODING METHOD.”   The application for the 273 Patent was filed on Dec. 22, 2017 and assigned by the Office US patent application number 15/852,322 (“322 Application”) and issued on Aug. 14, 2018 with claims 1-3 (“Originally Patented Claims”).

II. OTHER PROCEEDINGS
Based upon Applicant’s statements as set forth in the instant application and after the Examiner's independent review of the 273 Patent itself and its prosecution history, the Examiner finds that she cannot locate any ongoing proceeding before the Office or current ongoing litigation.  
Also based upon the Examiner's independent review of the 273 Patent itself and the prosecution history, the Examiner finds that she cannot locate any previous reexaminations (ex parte or inter partes), supplemental examinations, or certificates of correction.


III. PRIORITY CLAIMS
Based upon a review of the instant reissue application and 273 Patent, the Examiner finds that the instant reissue application is a reissue of US Patent 10,051,273 filed as 15/852,322 which is a  continuation of application No. 15/475,234, filed on Mar. 31, 2017, now Pat. No. 9,973,756, which is a continuation of application No. 15/337,196, filed on Oct. 28, 2016, now Pat. No.
9,743,088, which is a continuation of application No. 14/372,851, filed as application No. PCT/JP2013/051225 on Jan. 16, 2013, now Pat. No. 9,628,825.
The instant reissue application claims foreign priority to Japanese Application 2012-010465 filed on Jan. 20, 2012.  A copy of the priority document was in the file of 14/372,851 Application.  However no English translation of the priority document was provided by the Applicant.
Because the effective filing date of the instant application is not on or after March 16, 2013, the present application is being examined under the pre-AIA  first to invent provisions. 

IV. PRELIMINARY AMENDMENT
The 571 Reissue Application contains a preliminary amendment (“571 Preliminary Amendment”).  The 571 Preliminary Amendment contained, among other things, “REMARKS” (“2019 Remarks”), an IDS (“Aug 2019 IDS”),  a “Reissue Application Declaration by Inventor” (“2019 Reissue Dec”), “AMENDMENTS TO THE CLAIMS” (“2019 Claim Amendment”).   The 2019 Claim Amendment amended claims 1-3.  On Oct. 11, 2019, Applicant submitted another IDS (“Oct 2019 IDS”).  On Mar. 31, 2020, Applicant submits an IDS (“2020 IDS”).  The Aug 2019 IDS, the Oct 2019 IDS and the 2020 IDS have been considered.  

V. STATUS OF CLAIMS
	In light of the above: 
Claims 1-3 are currently pending (“Pending Claims”).
Claims 1-3 are currently examined (“Examined Claims”).
None of the Claims is withdrawn.
	Regarding the Examined Claims and as a result of this Office action:
Claims 1-3 are rejected.

VI. CLAIM OBJECTIONS
CFR 1.173(c) states:
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status ( i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

Claims 1-3 are objected to because there is no explanation of the support provided by the Applicant in the disclosure of the 273 patent for the changes made to the claims.
Appropriate correction is required.

VII. CLAIM INTERPRETATION
A.	Lexicographic Definitions
After careful review of the original specification and unless expressly noted otherwise by the Examiner, the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, deliberateness, and precision.  Because the Examiner cannot locate any lexicographic definitions in the original specification with the required clarity, 

B.	'Sources' for the 'Broadest Reasonable Interpretation' 
For terms not lexicographically defined by Patent Owner, the Examiner hereby adopts the following interpretations under the broadest reasonable interpretation (BRI) standard.  In other words, the Examiner has provided the following interpretations simply as express notice of how she is interpreting particular terms under the broadest reasonable interpretation standard.  Additionally, these interpretations are only a guide to claim terminology since claim terms must be interpreted in context of the surrounding claim language.1   In accordance with In re Morris, 127 F.3d 1048, 1056, 44 USPQ2d 1023, 1029 (Fed. Cir. 1997), the Examiner points to these other “sources” to support his interpretation of the claims.  Finally, the following list is not intended to be exhaustive in any way:
decoder n. l. A device or program routine that converts coded data back to its original form. This can mean changing unreadable or encrypted codes into readable text or changing one code to another, although the latter type of decoding is usually referred to as conversion. Microsoft Computer Dictionary, Fifth Edition, Microsoft Press, 2002.

C.  	Claims invoking 35 U.S.C. § 112 6th  Paragraph (§ 112 ¶ 6)
A second exception to BRI is when a claimed phrase is interpreted in accordance with 35 U.S.C. § 112 ¶ 6  paragraph. See MPEP § 2181 et seq.  To invoke 35 U.S.C. § § 112 ¶ 6 paragraph, a claimed phrase must meet the three (3) prong analysis as set forth in MPEP § 2181 (I).  The following phrases will be analyzed to determine if the claimed phrases invoke § 112 ¶ 6  paragraph.  If a phrase invokes § 112 ¶ 6  paragraph, the corresponding structure or materials will also be determined.
	For computer-implemented means-plus-function limitations, a general purpose computer is only sufficient as the corresponding structure for performing a general computing function. When there is a specific function to be performed, it is required that an algorithm for performing the function be disclosed, and the corresponding structure becomes a general purpose computer transformed into a special purpose computer by programming the computer to perform the disclosed algorithm. The specification must explicitly disclose the algorithm for performing the claimed function, and simply reciting the claimed function in the specification will not be a sufficient disclosure for an algorithm which, by definition, must contain a sequence of steps.  See MPEP § 2181(II)(B).
The Examiner has reviewed the Examined claims of the instant application and concludes that based on the three Prong analysis set forth in MPEP§ 2181 (I), the following limitations or functional phrases of the pending claims invokes § 112 ¶ 6 paragraph.  

(1)   Functional Phrase #1
a parallel entropy decoding part configured to entropy decode the stream of the blocks contained in block lines, the stream of the blocks in each of the block lines being entropy decoded in parallel with the stream of the blocks in a corresponding one of the block lines, each of the block lines indicating an array of the blocks

--“Functional Phrase #1” or “FP#1” as recited in e.g. claim 1 and claim 4.

The claimed functions of FP#1 is:
to entropy decode the stream of the blocks contained in block lines, the stream of the blocks in each of the block lines being entropy decoded in parallel with the stream of the blocks in a corresponding one of the block lines, each of the block lines indicating an array of the blocks

--“Claim Functions of FP#1” or “Functions of FP#1.”

i. 	3-Prong Analysis:  Prong (A)
In accordance with Prong (A), the MPEP states:
(A) the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function ....

MPEP § 2181 I. — Prong (A) (emphasis added).
As an initial matter, the Examiner finds that Functional Phrase #1 does not use the term “means.”  Therefore the issue arising under Invocation Prong (A) then becomes whether or not the claimed “parallel entropy decoding part” denotes structure or is a generic placeholder for “means.”
To address issue, the MPEP states:
To determine whether a word, term, or phrase coupled with a function denotes structure, examiners should check whether: (1) the specification provides a description sufficient to inform one of ordinary skill in the art that the term denotes structure; (2) general and subject matter specific dictionaries provide evidence that the term has achieved recognition as a noun denoting structure; and (3) the prior art provides evidence that the term has an art-recognized structure to perform the claimed function. Ex parte Rodriguez, 92 USPQ2d 1395, 1404 (Bd. Pat. App. & Int. 2009) (precedential).  “The standard is whether the words of the claim are understood by persons of ordinary skill in the art to have a sufficiently definite meaning as the name for structure.” Williamson v. Citrix Online, LLC, 792 F.3d 1339, 1349, 115 USPQ2d 1105, 1111 (Fed. Cir. 2015). [Emphasis added.]

-MPEP § 2181 I. C., Rev. 08.2017, January 2018.

First and in accordance with the MPEP quoted above, the Examiner has reviewed the original specification and drawings as set forth in the Base Patent to determine if “parallel entropy decoding part” provides a description sufficient to inform one of ordinary skill in this particular art that “parallel entropy decoding part” denotes structure. Based upon this review, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “parallel entropy decoding part” has an established meaning for structure.  At best, “parallel entropy decoding part” is shown in Figure 5 as “Parallel Entropy Decoding Part” which is essentially a black box.
Second, the Examiner has reviewed both general purpose dictionaries and technical dictionaries (e.g. The Authoritative Dictionary of IEEE Standards Terms, and the Microsoft Computer Dictionary) for evidence to establish that the term “parallel entropy decoding part” has achieved recognition as phrase denoting structure.  Based upon a review of these dictionaries, the Examiner cannot locate sufficient evidence that, to one of ordinary skill in this particular art, “parallel entropy decoding part” has an established meaning for structure.
Finally, the Examiner has reviewed the prior art of record to determine if, to one of ordinary skill in this particular art, “parallel entropy decoding part” denotes a specific structural meaning.  Based upon a review of the prior art now of record, the Examiner finds that there is little, if any, evidence to support a finding that a “parallel entropy decoding part” has particular structural meaning known to a person of ordinary skill in this particular art.
In light of the above, the Examiner concludes that to a person of ordinary skill in this particular art, the term “parallel entropy decoding part” does not denotes sufficient structure—let alone sufficient structure for performing the claimed function.  Because “parallel entropy decoding part” does not denotes sufficient structure, the term is therefore a generic placeholder for “means.”  Because “parallel entropy decoding part” is a generic placeholder for “means,” the Examiner concludes that FP#1 meets Invocation Prong (A).

ii.	3-Prong Analysis Prong (B):
In accordance with the MPEP prong (B) requires:  
(B) the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that” ....
MPEP § 2181 I. — Prong (B).
Based upon a review of claim 2, the Examiner finds that the function associated with Functional Phrase #1 is: Functions of FP#1.
Because Functional Phrase #1 includes the function expressly noted above, the Examiner concludes that Functional Phrase #1 meets invocation Prong (B).  Additionally, the Examiner notes that because nothing in the written description contradicts the plain language describing this function, the function within Functional Phrase #1 will have its ordinary and accustomed meaning.

iii.	3-Prong Analysis: Prong (C)
In accordance with the MPEP, Prong (C) requires:

(C) the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function.

MPEP § 2181 (I) — Prong (C)

Based upon a review of Functional Phrase #1, the Examiner finds that Functional Phrase #1 does not contain sufficient structure for performing the entire Functions of FP#1.  See also Williamson v. Citrix Online, LLC, 115 USPQ2d 1105 (Fed. Cir. 2015).
Because Functional Phrase #1 does not contain sufficient structure for performing the entire claimed function(s), the Examiner concludes that Functional Phrase #1 meets invocation Prong (C).
Because Functional Phrase #1 meets the three prong analysis as set forth in MPEP §2181 I, the Examiner concludes that Functional Phrase #1 invokes 35 U.S.C. §112, 6th paragraph.

iv. 	Corresponding Structure or Materials
“The step in construing a means-plus-function claim limitation is to look to the specification and identify the corresponding structure for that function.” In re Aoyama, 656 F3d 1293, 99 USPQ2d 4936 (Fed. Cir. 2011) quoting Golight, Inc. v. Wal-Mart Stores, Inc., 355 F.3d 1327, 1333, 1334, [69 USPQ2d 1481, 1486] (Fed. Cir. 2004).
“Under this second step, structure disclosed in the specification is `corresponding' structure only if the specification or prosecution history clearly links or associates that structure to the function recited in the claim.”  In re Aoyama, , 99 USPQ2d at 4939 quoting Med. Instrumentation & Diagnostics Corp. v. Elekta AB, 344 F.3d 1205, 1210, [68 USPQ2d 1263, 1267] (Fed. Cir. 2003).
Based upon a review of the 571 Reissue application itself, the Examiner concludes that the corresponding structure for FP#1 appears to be illustrated as 102 comprising 221-231 in Fig. 6 and comprised of CPU or controller performing the algorithm of  dividing the input streams into block lines and entropy decoding according to known methods such those described in H.264 or HEVC (see col. 8, line 39-45 and col. 1, lines 47-53 of the 273 patent).

(2)   Functional Phrase #2
a parallel QP prediction part configured to compute prediction values of quantization parameters of the blocks contained in the block lines, the prediction values of the quantization parameters of the blocks in each of the block lines being computed in parallel with the prediction values of the quantization parameters of the blocks in a corresponding one of the block lines;
wherein when the prediction value computing processing is performed on N block lines in parallel, where the N is a value of two or greater, the parallel QP prediction part performs the prediction value computing processing such that a processing block in a (K - 1)th block line, which is processed in parallel with a processing block in a Kth block line, is ahead of the processing block in the Kth block line by at least one block in a horizontal position; 
when the processing block in the Kth block line is at a beginning of the Kth block line, the parallel QP prediction part initializes a quantization parameter of a block processed immediately before the processing block in the Kth block line with a quantization parameter defined for a slice to which the processing block in the Kth block line belongs, and computes the prediction value of the quantization parameter of the processing block in the Kth block line based on the initialized quantization parameter; 
when the processing block in the Kth block line is at a position other than the beginning of the Kth block line, the parallel QP prediction part computes the prediction value of the quantization parameter of the processing block in the Kth block line based on a quantization parameter of a block that has already been processed in the Kth block line.

--“Functional Phrase #2” or “FP#2” as recited in e.g. claim 1.

The claimed functions of FP#2 is:
to compute prediction values of quantization parameters of the blocks contained in the block lines, the prediction values of the quantization parameters of the blocks in each of the block lines being computed in parallel with the prediction values of the quantization parameters of the blocks in a corresponding one of the block lines;
wherein when the prediction value computing processing is performed on N block lines in parallel, where the N is a value of two or greater, the parallel QP prediction part performs the prediction value computing processing such that a processing block in a (K - 1)th block line, which is processed in parallel with a processing block in a Kth block line, is ahead of the processing block in the Kth block line by at least one block in a horizontal position; 
when the processing block in the Kth block line is at a beginning of the Kth block line, the parallel QP prediction part initializes a quantization parameter of a block processed immediately before the processing block in the Kth block line with a quantization parameter defined for a slice to which the processing block in the Kth block line belongs, and computes the prediction value of the quantization parameter of the processing block in the Kth block line based on the initialized quantization parameter; 
when the processing block in the Kth block line is at a position other than the beginning of the Kth block line, the parallel QP prediction part computes the prediction value of the quantization parameter of the processing block in the Kth block line based on a quantization parameter of a block that has already been processed in the Kth block line;

--“Claim Functions of FP#2” or “Functions of FP#2.”

i-iii.	3-Prong Analysis: Prongs (A)-(C)
	Three throng analysis similar to that for FP#1 is performed for FP#2 and the Examiner concludes that FP#2 also invokes 112 6th paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 571 Reissue application itself, the corresponding structure for FP#2 appears to be illustrated as 103 comprising 231-233 in Fig. 6 and comprised of CPU or controller performing the algorithm of  quantization parameter prediction as recited in FP#2 and in accordance with the description in col. 9, lines 30—col. 11, lines 22 and col. 3, lines 33-54 of the 273 Patent.  However this sections only describe how to determine or obtain the prediction values from the QP value of other blocks but not computing the prediction QP value in a decoder.  Therefore a rejection under § 112 ¶ 2 is advanced.

(3)   Functional Phrase #3
a parallel decoding processing part configured to generate decoded pixels with respect to the blocks contained in the block lines, the decoded pixels with respect to the blocks in each of the block lines being generated in parallel with the decoded pixels with respect to the blocks in a corresponding one of the block lines, each of the decoded pixels being decoded by utilizing data decoded by the parallel entropy decoding part and the prediction value computed by the parallel QP prediction part,
and the parallel decoding processing part determines the quantization parameters of the blocks based on the computed prediction values of the quantization parameters, differential values between the quantization parameters of the blocks and the computed prediction values of the quantization parameters, and decoded information indicating whether encoding results are all zero.

--“Functional Phrase #3” or “FP#3” as recited in e.g. claim 1.

The claimed functions of FP#3 is:
to generate decoded pixels with respect to the blocks contained in the block lines, the decoded pixels with respect to the blocks in each of the block lines being generated in parallel with the decoded pixels with respect to the blocks in a corresponding one of the block lines, each of the decoded pixels being decoded by utilizing data decoded by the parallel entropy decoding part and the prediction value computed by the parallel QP prediction part,
and determines the quantization parameters of the blocks based on the computed prediction values of the quantization parameters, differential values between the quantization parameters of the blocks and the computed prediction values of the quantization parameters, and decoded information indicating whether encoding results are all zero.

--“Claim Functions of FP#3” or “Functions of FP#3.”

i-iii.	3-Prong Analysis: Prongs (A)-(C)
	Three throng analysis similar to that for FP#1 is performed for FP#3 and the Examiner concludes that FP#3 also invokes 112 6th paragraph.

iv. 	Corresponding Structure or Materials
Based upon a review of the 571 Reissue application itself, the Examiner concludes that the corresponding structure for FP#3 appears to be illustrated as 104 comprising 241-244 in Fig. 6 and comprised of CPU or controller performing the algorithm as described in col. 8, line 46-col. 9, line 29 of the 273 patent.

VIII. CLAIM REJECTIONS - 35 USC § 251
	The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. §251 that form the basis for the rejections under this section made in this Office action:
(a) IN GENERAL.—Whenever any patent is, through error, deemed wholly or partly inoperative or invalid, by reason of a defective specification or drawing, or by reason of the patentee claiming more or less than he had a right to claim in the patent, the Director shall, on the surrender of such patent and the payment of the fee required by law, reissue the patent for the invention disclosed in the original patent, and in accordance with a new and amended application, for the unexpired part of the term of the original patent. No new matter shall be introduced into the application for reissue.

A. 	Defective Oath/Declaration
The oath or declaration must properly identify at least one error under 35 U.S.C. 251 being relied upon as a basis for the reissue (37 CFR 1.175(a)).  Specific changes or amendments to the claims must be identified.  Any error in the claims must be identified by reference to the specific claim(s) and the specific claim language wherein lies the error.  See MPEP § 1414.  Note that the error that supports the reissue is not limited to an error in the claims but may exist elsewhere in the patent (e.g., in the specification, drawings, etc.) as long as the error is an error that causes the patent to be wholly or partly inoperative or invalid.
The reissue oath/declaration filed with this application is defective (see 37 CFR 1.175 and MPEP § 1414) because of the following:  the Reissue Application Declaration fails to identify the error in the claims by reference to the specific claim(s) and the specific claim language wherein lies the error and because it is a broadening reissue as it is indicated by the applicant in the 2019 Reissue Dec, a claim that is broaden must also be identified.
Claims 1-3 are rejected as being based upon a defective reissue application under 35 U.S.C. 251 as set forth above.  See 37 CFR 1.175.

IX.  CLAIM REJECTIONS - 35 USC § 112-1st PARAGRAPH
The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:


A. 	New Matter
Claims 1-3 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  
Claim 1 recites, among other things, “computes the prediction value of the quantization parameter of the processing block...” (2019 Claim Amendment, p. 2, line 5 from bottom) and “the computed prediction values of the quantization parameters” (2019 Claim Amendment, p. 3, line 5) and similar terms.  However, according to the specification including formula (1) and (2) (col. 3, lines 39-47 of the 273 Patent), description associated with Figs. 8-10 and col. 9, line 61-col. 11, line 29 in the 273 patent, the prediction value is not computed in a decoder.  Only the quantization parameter values are computed from the prediction values and the differential value which are transmitted from an encoder to the decoder.  The prediction value is copied from the block above the current block, the block from the left block or a Slice QP value (see col. 10, lines 1-22 of the 273 patent).  In other words, the prediction values of the quantization parameters are not really computed.  They are simply copied from some values.  
Claim 1 recite “determines the quantization parameters of the blocks based on the computed prediction values of the quantization parameters, differential values between the quantization parameters of the blocks and the computed prediction values of the quantization parameters, and decoded information indicating whether encoding results are all zero” (2019 Claim Amendment, p. 3, lines 3-7).  
However the closest support for determining quantization parameter of the blocks based on “decoded information indicating whether encoding results are all zero”  is in col. 3, lines 20-24 of the 273 patent which is enclosed below:
However, in a case where all the quantized transform coefficients in the blocks are 0, the results of inverse quantization are all 0. Hence, the QP value may not be required for decoding processing. In such a case, the QP value is invalidated, and is not encoded as a result.

	-Col. 3, lines 20-24 of the 273 Patent.
	As can be seen above, since quantization parameters are not encoded, “encoding results are all zero” is not sufficiently supported and is therefore new matter.  
Claims 2 and 3 recite similar limitations and are rejected as well.

X.  CLAIM REJECTIONS - 35 USC § 112-2nd PARAGRAPH
The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

A.	Indefinite meaning
Claim 1 recites “determines the quantization parameters of the blocks based on the computed prediction values of the quantization parameters, differential values between the quantization parameters of the blocks and the computed prediction values of the quantization parameters, and decoded information indicating whether encoding results are all zero” (2019 Claim Amendment, p. 3, lines 3-7).   
First, it is not clear the meaning of “based on computed prediction values of the quantization parameters, differential values between the quantization parameters of the blocks and the computer prediction values of the quantization parameters.”  Because there are many prediction value of the quantization parameters, it is not clear which ones are referring to.  Therefore this claim limitation is indefinite.  For applying art purpose, the Examiner will interpret it as “based on computed prediction values of the quantization parameters of the blocks, differential values between the quantization parameters of the blocks and the computer prediction values of the quantization parameters of the corresponding blocks.”  

B.	Indefinite structure

FP#2 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Specifically the algorithm for “computing the prediction value of the quantization parameter of the processing block...” (2019 Claim Amendment, p. 2, line 5 from bottom) is not sufficiently disclosed.  Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
C.	Trying to construe

The Examiner concludes that because claims 1-3 are indefinite under 35 U.S.C. § 112 2nd paragraph, these claims, by definition, cannot be properly construed.  See e.g. Honeywell International Inc. v. ITC, 341 F.3d 1332, 1342, 68 USPQ2d 1023, 1030 (Fed. Cir. 2003)(“Because the claims are indefinite, the claims, by definition, cannot be construed.”).  However, in accordance with MPEP § 2173.06 and the USPTO’s policy of trying to advance prosecution by providing prior art rejections even though the claims are indefinite, these indefinite claims are construed and the prior art is applied as much as practically possible.

XI. CLAIM REJECTIONS - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al (US Patent Pub 2011/0200115, cited by IDS, hereafter “Hayashi”).
Regarding claim 2, Hayashi teaches a video decoding method executed by a video decoder, the video decoder decoding a stream encoded with a video encoding system, the encoded stream being obtained by encoding an image of a plurality of divided blocks (Fig. 1, encoded stream is inputted), the video decoding method comprising: 
(i) entropy decoding the stream of the blocks contained in block lines, the stream of the blocks in each of the block lines being entropy decoded in parallel with the stream of the blocks in a corresponding one of the block lines, each of the block lines indicating an array of the blocks (Fig. 1, two macroblock decoding units, Fig. 2 shows entropy decoding unit 500 which is performed in parallel with the second macroblock decoding unit in Fig. 1); 
(ii) computing prediction values of quantization parameters of the blocks contained in the block lines, the prediction values of the quantization parameters of the blocks in each of the block lines being computed in parallel with the prediction values of the quantization parameters of the blocks in a corresponding one of the block lines (Figs. 1 and 2, Fig. 5 shows Line 1 and Line 2 are processed in parallel by two different macroblock decoding units); and 
(iii) generating decoded pixels with respect to the blocks contained in the block lines, the decoded pixels with respect to the blocks in each of the block lines being generated in parallel with the decoded pixels with respect to the blocks in a corresponding one of the block lines, each of the decoded pixels being decoded by utilizing data decoded in the parallel entropy decoding processing and the prediction value (Figs. 1, 2 and 5 and associated descriptions), 
(iv) wherein when the prediction value computing processing is performed on N block lines in parallel, where the N is a value of two or greater, the prediction value computing processing is performed such that a processing block in a (K- 1)th block line, which is processed in parallel with a processing block in a Kth block line, is ahead of the processing block in the Kth block line by at least one block in a horizontal position (Fig. 5, Line 1 is processed ahead of Line 2, the blocks labeled as “3” are processed in parallel.  See also Figs. 17-18B); 
(v) when the processing block in the Kth block line is at a beginning of the Kth block line, a quantization parameter of a block processed immediately before the processing block in the Kth block line is initialized with a quantization parameter defined for a slice to which the processing block in the Kth block line belongs, and the prediction value of the quantization parameter of the processing block in the Kth block line is computed based on the initialized quantization parameter (Fig. 13, para [0140], when a block is at the left end or the beginning of a to-be-coded macroblock MB.  The initial quantization value is equivalently assigned to be SliceQP.  Also decoding is the reverse of the encoding process.  Figs. 17-18B); 
(vi) when the processing block in the Kth block line is at a position other than the beginning of the Kth block line, the prediction value of the quantization parameter of the processing block in the Kth block line is computed based on a quantization parameter of a block that has already been processed in the Kth block line (para [0149], when a block to be processed is not at the beginning of a block, “immediately previous quantization parameter (QP PREY) that is a quantization parameter QP of the macroblock MB having an immediately previous macroblock address.” Fig. 17, paras [0150], [0154] , Fig. 15, Figs. 18A and 18B); and 
(vii) the quantization parameters of the blocks are determined based on the computed prediction values of the quantization parameters, differential values between the quantization parameters of the blocks and the computed prediction values of the quantization parameters, and decoded information indicating whether encoding results are all zero (Fig. 17, mb_skip_run indicates whether blocks to be encoded are all zero.  Paras [0140]-[0141],  [0150] and [0154] and Figs. 18A-18B).
However, Hayashi discloses the details of steps (v)-(vii) in a different embodiment, i.e., Embodiment 2 corresponding to coding.  As it is known in the art, the prediction of quantization parameters are performed in the same manner in decoding as it is in coding (see also para [0126], “According to H.264, since the positional dependency as shown in FIG. 22 exists, two macroblock coding units perform parallel coding by the procedure as shown in FIG. 5 in the same manner as decoding.”).
It is desirable to decode the coded stream, at least for prediction of quantization parameters, in the same manner to recover the coded stream (para [0126] of Hayashi). Therefore it would have been obvious to one of ordinary skills in the art, at the time of invention of the 273 patent, to use the method steps (v)-(vii) of Hayashi to derive quantization parameters in the decoding method of Hayashi so that coded streams of Hayashi can be decoded.  
Further the combination of method steps of (v)-(vii) with (i)-(iv) of Hayashi are supported by  (A) Combining prior art elements according to known methods to yield predictable results because combining the steps of (v)-(vii) with (i)-(iv) yields predictable results.  

Claim 1 is the corresponding decoder claim of claim 2.  Hayashi teaches a video decoder for implementing the method of claim 2 (Figs. 1-8).  Thus Hayashi teaches claim 1 as explained above in the rejection of claim 2.

Claim 3 is the corresponding recording medium claim of claim 2.  Hayashi teaches a recording medium storing programs executed by a video decoder (para [0191]).  Thus Hayashi teaches claim 3 as explained above in the rejection of claim 2.

XII. CONCLUSION
A.	Reissue Application Reminders
Disclosure of other proceedings.  Applicants are reminded of the continuing obligation under 37 CFR 1.178(b), to timely apprise the Office of any prior or concurrent proceeding in which the Patent Under Reissue is or was involved. These proceedings would include interferences, reissues, reexaminations, and litigation. 
Disclosure of material information.  Applicant is further reminded of the continuing obligation under 37 C.F.R. § 1.56, to timely apprise the Office of any information which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue. See also MPEP §§ 1404, 1442.01 and 1442.04.
Manner of making amendments. Applicant is reminded that changes to the Instant Application must comply with 37 C.F.R. § 1.173, such that all amendments are made in respect to the Patent Under Reissue as opposed to any prior changes entered in the Instant Application. All added material must be underlined, and all omitted material must be enclosed in brackets, in accordance with Rule 173. Applicant may submit an appendix to any response in which claims are marked up to show changes with respect to a previous set of claims, however, such claims should be clearly denoted as “not for entry.”

B.	 Suggested Examples: Preventing Both New Matter Rejections & Objections to the Specification in the Future
Applicants are respectfully reminded that any suggestions or examples of claim language provided by the Examiner are just that—suggestions or examples—and do not constitute a formal requirement mandated by the Examiner.  To be especially clear, any suggestion or example provided in this Office Action (or in any future office action) does not constitute a formal requirement mandated by the Examiner.
Should Applicants decide to amend the claims, Applicant is also reminded that—like always—no new matter is allowed.  The Examiner therefore leaves it up to Applicants to choose the precise claim language of the amendment in order to ensure that the amended language complies with 35 U.S.C. § 112 1st paragraph.
Independent of the requirements under 35 U.S.C. § 112 1st paragraph, Applicants are also respectfully reminded that when amending a particular claim, all claim terms must have clear support or antecedent basis in the specification.  See 37 C.F.R. § 1.75(d)(1) and MPEP § 608.01(o).  Should Applicants amend the claims such that the claim language no longer has clear support or antecedent basis in the specification, an objection to the specification may result.  Therefore, in these situations where the amended claim language does not have clear support or antecedent basis in the specification and to prevent a subsequent ‘Objection to the Specification’ in the next office action, Applicants are encouraged to either (1) re-evaluate the amendment and change the claim language so the claims do have clear support or antecedent basis or, (2) amend the specification to ensure that the claim language does have clear support or antecedent basis.  See again MPEP § 608.01(o) (¶3).  Should Applicants choose to amend the specification, Applicants are reminded that—like always—no new matter in the specification is allowed.  See 35 U.S.C. § 132(a).  If Applicants have any questions on this matter, Applicants are encouraged to contact the Examiner via the telephone number listed below.

C.	 Contact Information
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to YUZHEN GE whose telephone number is (571)272-7636.  The Examiner can normally be reached on Monday-Thursday 8:00-6:00.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor Andrew J. Fischer can be reached on 571-272-6779.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Yuzhen Ge/
Primary Examiner, Art Unit 3992











Conferees:

/COLIN M LAROSE/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        
/ANDREW J. FISCHER/Supervisory Patent Examiner, Art Unit 3992                                                                                                                                                                                                        



    
        
            
        
            
        
            
        
            
    

    
        1 While most interpretations are cited because these terms are found in the claims, the Examiner may have provided additional interpretations to help interpret words, phrases, or concepts found in the interpretations themselves, the instant patent, or in the prior art.